DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This action is in response to Applicant’s amendment filed on 06/03/2021 from which Claims 1-11 are pending, where Claim 1 is amended.    
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
Double Patenting
Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 8, and 10-16 of copending Application No. 12/988,716 (reference application, herein '716). Although the claims at issue are not identical, they are not patentably distinct from each other.  
Claims 1 and 13 of '716, while having additional features, recites the same inorganic glass and resin layer type, properties and thicknesses as recited in instant claim 1 and instant claim 8. Claim 2 of '716 recites the same glass transition temperature as instant claim 2. Claim 3 of '718 recites the same application of thermoplastic solution as the resin layer as recited in instant claim 3. Claims 5 and 15 of '716 recites the same coupling agents as instant claim 5 and in the form of a layer as recited in instant claim 4.  Claim 16 of '716 recites the same coupling agent and thermoplastic resin having a hydroxyl group as instant claim 6. Claim 8 recites the same adhesion layer position and thickness as that recited in instant claim 7. Claims 10-12 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 

Claim Rejections - 35 USC §103
Claims 1-3 and 8-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Verlinden et al. (WO 99/21707A1, herein "Verlinden") in view of in view of Shigeno, as evidenced by Hawinkels, CHERIC and Engineering Toolbox. 
Regarding claims 1 and 8, Verlinden discloses "a plurality of glass substrates and/or supports. According to the present invention, a laminate which comprises a thin borosilicate glass substrate and a support SI may be laminated to another support S2 which has been provided with one or more functional layers, so as to obtain a laminate corresponding to one of the following embodiments (it shall be understood that these embodiments may optionally include an adhesive layer), SI/glass/S2/functional-layer" (pages 11-12, lines 37-38, 1-7).  
Verlinden discloses "The support, which according to the present invention is laminated to the borosilicate glass, can be paper or metal and more preferably an organic resin such as...polycarbonate (PC)" (page 8, lines 19-22).  Verlinden discloses that "PET, PC, PES, PDCP are highly preferred" (Verlinden, page 8).  As evidenced by Hawinkels, "for polycarbonate, Klc is typically 2.24 MPa-mA0.5" (page 11, third paragraph).  This is considered to meet the instant limitation of "fracture toughness" 
Regarding the limitations “resin has a modulus of elasticity at 25º C of 1.9 GPa to 6 GPa” and fracture toughness value at 25º C 1.5 to 10 MPa.m1/2, it has been held that where claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established and the burden of proof is shifted to Applicant to show that prior art products do not necessarily or inherently possess characteristics of claimed products where the rejection is based on inherency under 35 USC 102 or on prima facie obviousness under 35 USC 103, jointly or alternatively.  Therefore, the prime facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112 and analogous burden of proof in MPEP 2113.
In the instant case, the polycarbonate of Verlinden from the evidence references has a 2.24 MPa-mA0.5 fracture toughness and modulus of elasticity of 2.6 GPa, these properties are inherent or implicit from polycarbonate as the resin in Verlinden.  
Verlinden discloses "a laminate corresponding to one of the following embodiments (it shall be understood that these embodiments may optionally include an 
Verlinden discloses that "a flexible laminate according to the present invention enables industrial roll-to-roll manufacturing of e.g. flat panel displays" (page 5, lines 28-30).  Verlinden discloses that "The support has preferably a thickness of...less than 250 pm" (page 8, lines 27-28) and that "The borosilicate glass used in the present invention has a thickness in the range from 10 to 450 µm" (page 5, lines 13-14).  
Verlinden discloses that "The support has preferably a thickness of...less than 250 pm" (page 8, lines 27-28) and that "The borosilicate glass used in the present invention has a thickness in the range from 10 to 450 µm" (page 5, lines 13-14).
Verlinden does not disclose, however, that the adhesive layer has a thickness as recited in the instant claim.  
Shigeno cures the deficiency in Verlinden by teaching an "image display element produced by laminating in a resin sheet layer / adhesive layer / ultra-thin glass or a resin sheet layer / adhesive layer / ultra-thin glass / adhesive layer / resin sheet layer" (page 6, paragraph [0009]).  Shigeno teaches "As thickness of an adhesive layer...0.5-30 micrometers is good" (page 7, paragraph [0009]), and that the invention provides an "image display element excellent in...gas barrier properties, surface processability, flexibility, shock resistance, and lightweight properties" (page 3, paragraph [0004]).  Given Verlinden’s thickness is in the range from 10 to 450 µm and Shigeno teaches an adhesive layer of 0.5 to 30 microns, then this means that the total thickness can be from greater than 11 µm to 1260 µm.  This is because (10 pm for the glass + 0.5 pm for adhesive 
It would have been obvious to one having ordinary skill in the art at the time of the invention as for example under rationale G of MPEP § 2141 III and 2143 I G to use an adhesive layer in the thickness taught by Shigeno, in the image display of Verlinden.  One having ordinary skill in the art would have been motivated to combine the inventions in this way with a reasonable expectation of success in order to achieve the excellent gas barrier properties, surface processability, flexibility, shock resistance, and lightweight properties as taught by Shigeno in the invention of Verlinden.  
Verlinden in view of Shigeno and the claims differ in that Verlinden in view of Shigeno does not teach the exact same thickness of glass or adhesive layer or total thickness of the article as recited in the instant claims.   
However, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the thicknesses and thickness ratio ranges taught by Verlinden in view of Shigeno substantially overlap the instantly claimed proportions and therefore are considered to establish a prima facie case of obviousness.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference.  
Verlinden in view of Shigeno do not teach that when the transparent substrate is cracked and curved, that the rupture diameter is 40 mm or less.  
The rupture diameter of the substrate upon cracking and curving, however, is considered to be an inherent feature of the instant invention.  As Verlinden in view of Shigeno teach the same layer composition and structure, at the same thickness, as the instant invention, absent evidence to the contrary, they are considered to have the same inherent or implicit rupture diameter. See MPEP 2112, Section ll-V.
Regarding claim 2, Verlinden in view of Shigeno is applied as to Claim 1 and as evidenced by CHERIC, the glass transition temperature of polycarbonate is approximately 150ºC (page 2).  Therefore pursuant to MPEP 2112, Section ll-V, the glass transition temperature as a property of polycarbonate is inherent or implicit and the property cannot be separated from the product polycarbonate.  In accordance with 
Regarding claim 3, Verlinden in view of Shigeno is applied as to Claim 1 and although Verlinden does not disclose solution application of polycarbonate, it is noted that "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process". In re Thorpe, 111 F.2d 695, 698, 227 USPQ964, 966 (Fed. Cir. 1985). Further, "although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product". In re Marosi, 710 F.2d 798, 802, 218 USPQ289, 292 (Fed. Cir.1983). See MPEP 2113.  Therefore, absent evidence of criticality regarding the presently claimed solution application of the polycarbonate and given that Verlinden meets the requirements of the claimed composite, Verlinden clearly meet the requirements of present claims.
Regarding claims 9 and 10, Verlinden in view of Shigeno is applied as to Claim 1, and Verlinden discloses that "a flexible laminate according to the present invention enables industrial roll-to-roll manufacturing of e.g. flat panel displays" (page 5, lines 28-30).  
Regarding claim 11, Verlinden in view of Shigeno is applied as to Claim 1, and Verlinden discloses "the use of the laminate of the present invention for making solar cells" (page 17, lines 1-2). 
Claims 4-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Verlinden in view of Shigeno as applied to claim 1, and further in view of Matsumi and Rosenstiel.  
Regarding claims 4-7, Verlinden in view of Shigeno is applied as to Claim 1 along with the disclosure of Verlinden that "Before applying said functional layer, the surface of the borosilicate glass can be pre-treated, e.g. can be etched or pre-coated with a subbing layer for a good adherence to the functional layer. Particularly suitable subbing layers for said purpose are on the basis of silicon containing compounds, e.g. those described in US 3,661,584 and GB 1,286,467. Said silicon containing compound is preferably an epoxysilane" (page 12, lines 19-25). 
Verlinden in view of Shigeno does not, however, disclose that the epoxysilane is an "epoxy group terminated coupling agent" as recited in the instant claims.    
Matsumi cures the deficiency in Verlinden in view of Shigeno by teaching a "substrate for a display with which it is a substrate which covers a glass base material with a resin base material...and the outside surface of this board is characterized by being substantially formed by the same resin" (page 5, paragraph [0007]).  Matsumi also teaches that "the resin which constitutes the resin base material... [is] Polycarbonate" (page 5, paragraph [0007]) and that "As for the glass base material in the present invention, it is preferable to perform a surface treatment in order to improve the adhesion of the portion which contacts a resin base material further. As a surface treatment...silane coupling agent coat treatment...are mentioned" (page 8, paragraph [0012]).  A 2-(3, 4 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

For the 2-(3, 4 epoxycyclohexyl) ethyltrimethoxysilane, the epoxy group on the end of the cyclohexyl is considered to meet the limitation of "epoxy-group terminated coupling agent" as recited in the instant claim.  Additionally, the hydroxyl group at the end of bisphenol A, comprising the polycarbonate of each resin layer on either side of the glass substrate of Verlinden, is considered to meet the limitation of "hydroxyl group at any one of its terminals.   
It would have been obvious to one having ordinary skill in the art at the time of the invention as for example under rationale G of MPEP § 2141 III and 2143 I G to use the 2-(3, 4 epoxycyclohexyl) ethyltrimethoxysilane coupling agent of Matsumi as the silane of Verlinden in view of Shigeno.  One having ordinary skill in the art would have been motivated to combine the inventions in this way with a reasonable expectation of success in order to achieve the improved adhesion as taught by Matsumi in the invention of Verlinden in view of Shigeno. 
Polycarbonate resin as disclosed by Verlinden, comprises an ester bond as part of its chemical structure, however Verlinden in view of Shigeno and Matsumi does not disclose that the silane coupling agent is cured.    
Rosenstiel cures the deficiency in Verlinden in view of Shigeno and Matsumi by teaching that "manufacturers recommend a heat-cured silane coupling agent for increased bond strength" (page 800, number 7).  
It would have been obvious to one having ordinary skill in the art at the time of the invention as for example under rationale G of MPEP § 2141 III and 2143 I G to cure the silane coupling agent of Verlinden in view of Shigeno and Matsumi, as taught by Rosenstiel.  One having ordinary skill in the art would have been motivated with a reasonable expectation of success to combine the inventions in this way in order to achieve the increased bond strength as taught by Rosenstiel in the invention of Verlinden in view of Shigeno and Matsumi, as improved adhesion using a silane coupling agent was desired by Matsumi (page 8, paragraph [0012]).  This is considered to encompass a polycarbonate/adhesive/epoxysilane coupling agent/glass/epoxysilane coupling agent/adhesive/polycarbonate layer structure.  Also Shigeno teaching an adhesive layer of 0.5 to 30 microns, which overlaps the instantly claimed range, is discussed in the rejection of claim 1.   
Response to Arguments
Applicant's arguments filed 6/03/2021 have been fully considered but they are not persuasive.  Applicant traverses the double patenting rejection of record, and postpones their response.  Examiner acknowledges Applicant's traversal, however, no arguments are made in support and so the rejection is maintained.  
Applicants also argue that Verlinden discloses a broad range of possibilities regarding the support feature.  Applicants indicate Verlinden discloses:  
“The support, which according to the present invention is laminated to the borosilicate glass, can be paper or metal and more preferably an organic resin such as cellulose acetate, poly(vinyl acetal), polystyrene, polycarbonate (PC), poly( ethylene terephthalate) (PET), polyethylene, polypropylene, polyethersulphon (PES), polydicyclopentadieen (PDCP) or copolymers thereof, e.g. a copolymer of acrylonitrile, styrene and butadiene. PET, PC, PES and PDCP are highly preferred.”  
In response Applicants allegation of a broad disclosure does not address in the quotation above of Verlinden as recited by Applicants that in first instance Verlinden discloses organic resins are preferred over paper or metal.  Also Applicants do not address that of the preferred organic resins, PC or polycarbonate is one of four highly preferred supports.  This highly preferred status is confirmed in Verlinden’s claim 6 that recites that said transparent plastic is poly(ethylene terephthalate), polycarbonate, polyethersulphon or polydicyclopentadieen.  One out of four in not a broad range of possibilities as alleged by Applicants but a number of 1 for PC out of a finite number of 4 alternatives.    
Applicants argue in regards to the citation of the Office Action of Engineering Toolbox for supporting that the modulus of elasticity for polycarbonate is 2.6 GPa, that not all polycarbonates have a modulus of elasticity of 1.9 GPa to 6 GPa presenting JPH09-255864 as evidence.  Applicants submitted that JPH09-255864 discloses in Table 1 that the polycarbonate resins for all of the Examples are 1.54 GPa or less which is outside the claimed range for modulus of elasticity.  Applicants concluded that thus, JPH09-255864 demonstrates that polycarbonate resin as disclosed in Verlinden does not necessarily have a modulus of elasticity of 2.6 GPa as alleged in the Office Action, and thus the claimed modulus of elasticity is not inherently satisfied in Verlinden for the polycarbonate resin.  Also Applicants address the position of the Office Action that JPH09-255864 teaches additives combined with polycarbonate and that these additives change the modulus of elasticity of such polycarbonate additive compositions, by contending that the amount of the additives used in JPH09-255864 is small and they do not significantly affect the modulus of elasticity of the polycarbonate resin.  Applicants conclude therefore, JPH09-255864 demonstrates that the elastic moduli of polycarbonates is not inherently 1.9 GPa to 6 GPa, and demonstrates that the feature "the resin layer has a modulus of elasticity at 25°C of 1.9 GPa to 6 GPa" would not have been obvious from the combination of references.  
In response as indicated in prior responses, herein incorporated by reference, JPH09-255864 is showing that additives combined with polycarbonate change the modulus of elasticity for such a polycarbonate additive composition.  This does not matter if the change is lowering the modulus of elasticity or increasing.  The fact of the JPH09-255864 remains the modulus of elasticity is for the total of the polycarbonate and the additive not for polycarbonate alone as in the evidence reference of Engineering Toolbox for the 2.6 GPa modulus of elasticity.  The 2.6 GPa value is still within the range of amended Claim 1 from 1.9 top 6 GPa.  Applicants are comparing different materials, i.e. polycarbonate resin versus a polycarbonate additive composition.  This is clear from the abstract of JPH09-255864 that the polycarbonate composition is obtained by adding 0.5-3.0 pts.wt. high-viscosity dimethyl silicone oil having >=100,000cSt flow viscosity or >=60,000 average molecular weight and 0.5-3.0 pts.wt. at least one thermoplastic resin selected from a polyolefin resin, a polystyrene resin, an acrylonitrile-styrene resin and an acrylonitrile-butadiene-styrene resin to 100 pts.wt. polycarbonate resin. Thereby, the polycarbonate resin essentially incompatible with the dimethyl silicone oil can be converted into a polymer alloy state.  Also Applicants’ assertion that the amount of the additives used in JPH09-255864 is small and they do not significantly affect the modulus of elasticity of the polycarbonate resin is conclusory in not indicating how JPH09-255864 a supports such a conclusion.  Paragraph 0031 of the partial English translation of JPH09-255864 provided by Applicants indicates a 10% reduction in tensile modulus of elasticity and flexural modulus of elasticity.  This is while adding additives like acrylic nitril butadiene styrene .     
CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787